United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 12-2032
                      ___________________________

                                 Tracy J. Green

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

       Michael J. Astrue, Commissioner, Social Security Administration

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Batesville
                                ____________

                       Submitted: November 16, 2012
                         Filed: December 5, 2012
                              [Unpublished]
                              ____________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.
       Tracy J. Green appeals the district court’s1 order affirming the denial of
disability insurance benefits. Upon de novo review, we agree with the district court
that substantial evidence in the record as a whole supports the Commissioner’s
decision, and that Mrs. Green’s challenges to the decision do not warrant reversal.
See Van Vickle v. Astrue, 539 F.3d 825, 828 & n.2 (8th Cir. 2008) (substantial
evidence is relevant evidence that reasonable mind would find adequate to support
Commissioner’s decision, which will not be reversed merely because some evidence
may support opposite conclusion). Among other things, we disagree with Mrs.
Green’s contention that she is disabled under Listing 12.05C. See Carlson v. Astrue,
604 F.3d 589, 593 (8th Cir. 2010) (burden is on claimant to establish impairment
meets all listing criteria). We also find that the mental residual functional capacity
(RFC) determination, and thus the hypothetical to the vocational expert (VE),
adequately accounted for Mrs. Green’s mental limitations. See Jones v. Astrue, 619
F.3d 963, 971 (8th Cir. 2010) (RFC determination must be supported by some
medical evidence); see also Buckner v. Astrue, 646 F.3d 549, 560-61 (8th Cir. 2011)
(hypothetical to VE must capture concrete consequences of claimant’s impairments).
The district court is affirmed.
                         ______________________________




      1
        The Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-